Citation Nr: 1600870	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served in the U.S. Navy from October 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

As originally developed for appeal, the Veteran's claim included the additional issues of entitlement to service connection for hearing loss and post-traumatic stress disorder (PTSD).  These issues were considered in the rating action on appeal.  They were also the subject of a notice of disagreement (NOD) and included in the December 2007 statement of the case (SOC).  However, the Veteran has specifically limited his appeal to the issue of entitlement to service connection for hearing problems.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2008.  The RO has since been granted service connection for hearing loss.  See Rating Decision dated July 15, 2013.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument on this issue.  Accordingly, consideration herein is limited to the single issue that the Veteran wishes to pursue.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  See March 2008 VA Form 9.  He later submitted a statement in October 2015 indicating that he wished to cancel his hearing request.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the more probative and competent evidence of record is in relative equipoise as to whether the Veteran has tinnitus that was, at least in part, caused by acoustic trauma during his military service.


CONCLUSION OF LAW

The criteria for service connection for his tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  The Board's grant of service connection for tinnitus herein represents a complete grant of the benefit sought on appeal, so no further discussion of VA's duty to notify and assist, with respect to this issue is necessary.  

Law and Analysis

The Veteran seeks service connection for hearing loss that he contends is directly related to noise exposure from 5-inch gun mounts in a confined space with no hearing protection during service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board notes that the Veteran's DD-214 reveals that he served as a general clerk, a military occupational specialty (MOS) not usually associated with routine exposure to potentially hazardous noise level conditions.  However, the RO has conceded his in-service noise exposure in its July 2013 grant of service connection for bilateral hearing loss based on such exposure.

Service treatment records are entirely negative for complaints or findings of tinnitus at any time during service or at the time of discharge.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, there are no pertinent clinical records associated with the claims file until a VA outpatient treatment report dated in May 2006 when the Veteran was seen for complaints of "ringing in ears."  The clinical assessment was tinnitus.  A private audiologic report in August 2007, shows the Veteran continued to complain of occasional tinnitus.  He gave a history of noise exposure while serving in the military from the firing of twin five-inch gun mounts (in an encapsulated room).  He stated that he was not offered ear protection while serving in the military.  He denied noisy hobbies and post-service occupational noise exposure.  See Audiologic Report from Crossroads Speech & Hearing, Inc., dated August 28, 2007.

In conjunction with the claim, the Veteran was apparently afforded a VA examination in April 2013.  The audiologist acknowledged the Veteran's in-service noise exposure, but indicated the Veteran did not report having recurrent tinnitus at the time of the examination.  The audiologist ultimately concluded that there was insufficient evidence to warrant a current diagnosis of tinnitus.  As there was no evidence of a current diagnosis, no further evaluation, including any medical opinion, was pursued. 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran currently has tinnitus that is related to service.  

In this regard, the Board recognizes that there is inconsistent evidence as to whether the Veteran currently has tinnitus.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for pertinent complaints and the almost 40-year period during which the Veteran did not seek or require any form of treatment or evaluation for tinnitus.  Also of record is the VA audiologist's opinion that the Veteran does not have recurrent tinnitus.  However, the Board is not entirely satisfied with this opinion, since the audiologist did not address the previous findings of tinnitus made in 2006 and 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Even if the Veteran was not shown to have tinnitus at the time of the 2013 VA examination, this did not relieve the examiner of his/her obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim.  

That said, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service and his competent description of subsequent hearing problems since then.  See also correspondence from Veteran dated October 5, 2015.  These are assertions that he is considered competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  The Board also notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus as it is a condition completely subject to mere observation, i.e. ringing in the ears.  Charles, supra.  In other words, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Thus, the Board has considered his assertions that tinnitus was incurred while in service and finds his statements made during the course of this appeal to be both competent and credible, and thus positive evidence that also supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

As such, the Board finds the 2013 VA opinion to be of limited probative value and is satisfied that there is sufficient evidence that the Veteran experiences recurrent tinnitus.  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise and there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Therefore, resolving all reasonable doubt in his favor, there is sufficient evidence showing that the Veteran has tinnitus related to military noise exposure.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the criteria for service connection for tinnitus have been met and the claim is granted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


